Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-8 and 33-39 are currently pending in the instant application.  Applicants have added new claims 33-39 in an amendment filed on February 16, 2022.  Claims 2, 3, 5, 6, 7, 34, 36, 37, 38 are rejected; claim 33 is objected and claims 1, 4, 8, 35 and 39 are considered allowable in this Office Action.

I.	Response to Remarks
Applicants’ amendment, filed on February 16, 2022, has overcome the rejection of claim 1 under 35 USC 103 as being unpatentable over Waibel, et al.; the objection of claims 3-8 as being dependent upon a rejected claim and the objection of claim 1 for containing informalities. The above rejection and objections have been withdrawn.  
The amendment does not overcome the 103 rejection over claim 2 because the prior art teaches the use of the compound for activating ERβ transcription which is shown in the table 1 and therefore it would be obvious to use these compounds to activate ERβ in a pharmaceutical use.

II.	Rejection(s)
Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 3, 5, 6, 7, 34, 36, 37, 38 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of ameliorating  does not reasonably provide enablement for a method of preventing skin aging, acne, hot flash and prostatic hyperplasia. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a method of ameliorating skin aging, acne, hot flash or prostatic hyperplasia.  Support for the intended use is in vitro data for Ability of compound to bind to ERα and ERβ;  Evaluation of ability of compound to activate transcription of ERα and ERβ; In vivo data for Efficacy of compound 17-F on prostate using testosterone-induced prostatic hyperplasia; Effect on sebum secretion; Efficacy 
The state of the prior art and the predictability or lack there of in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to preventative effects of any condition mediated by ERβ activity, whether or not the condition is affected by the instant compounds’ activity would make a difference.
For example, Applicants’ claim is drawn to a method of preventing prostatic hyperplasia.   The state of the prior art is that prostatic hyperplasia therapy remains highly unpredictable.  Benign prostatic hyperplasia (BPH) is a noncancerous enlargement of the prostate gland which is the most common benign tumor found in 
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are no working examples present for preventing any of the conditions claimed.
Test assays and procedure are provided in the specification such as in vitro data for Ability of compound to bind to ERα and ERβ;  Evaluation of ability of compound to activate transcription of ERα and ERβ; In vivo data for Efficacy of compound 17-F on prostate using testosterone-induced prostatic hyperplasia; Effect on sebum secretion; 
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a method of preventing or ameliorating skin aging, acne, hot flash and prostatic hyperplasia..

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting or activating ERβ and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by amending the claim to read on the subject matter that Applicants' specification are enabled for as indicated above.

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Waibel, et al. (European Journal of Medicinal Chemistry 44 (2009) 3412-3424). Applicants claim 

    PNG
    media_image1.png
    118
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    605
    media_image2.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Waibel, et al. teaches bibenzyl and stilbene-core derivatives that are selective ligands for estrogen receptor beta. The invention is represented by the ERβ pharmacophore model 

    PNG
    media_image3.png
    127
    244
    media_image3.png
    Greyscale
(see figure 3, page 3413).  The prior art further teaches specific compounds such as 
    PNG
    media_image4.png
    91
    161
    media_image4.png
    Greyscale
  wherein R2-R5 are H; R6 is H and R1 is a propyl group.  The prior art teaches that this compound can activate ERβ transcription which can be useful for treating postmenopausal osteoporosis, atherosclerosis, etc. (see page 3412 and table 1, page 3414).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Waibel, et al. and the instant invention is that R1 in the prior art is a propyl group whereas R1 in the instant compounds can be a 1-methyl propyl group.   So the difference between the prior art and the instant compounds would be Me vs. H.  The prior art also teaches a method of activating ERβ.	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA 1978), it was well established that hydrogen and methyl are deemed obvious variants and the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. The instant specification teaches the specific 
    PNG
    media_image5.png
    110
    200
    media_image5.png
    Greyscale
(on page 57, paragraph 0125) whereas the prior art’s compound is 
    PNG
    media_image4.png
    91
    161
    media_image4.png
    Greyscale
.  These two compounds are deemed obvious variants and are expected to have similar activity. For example, it is obvious to prepare a methyl substituted compound when the art teaches a hydrogen substituted compound with a reasonable expectation of success.  As mentioned above, a methyl substituted compound and a hydrogen substituted compound are considered obvious absent unexpected results. It is also obvious to use these compounds to activate ERβ by administering to a subject since the compounds have been shown to activate ERβ which would be useful for pharmaceutical use.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare obvious variants based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare 
    PNG
    media_image5.png
    110
    200
    media_image5.png
    Greyscale
  instead of 
    PNG
    media_image4.png
    91
    161
    media_image4.png
    Greyscale
 as seen in the prior art reference of Waibel, et al. (European Journal of Medicinal Chemistry 44 (2009) 3412-3424)  for the purpose of making more estrogen receptor β ligands that activate ER β transcription and to administer it to a subject for a pharmaceutical use.  A strong prima facie obviousness has been established.



IV.  Objections
Dependent Claim Objections
Dependent Claims 3-8 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Shawquia Jackson/
Primary Examiner, Art Unit 1626